DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL HAVING A PIXEL DRIVING CIRCUIT WITH DIFFERENT TRANSISTOR TYPES.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (U.S. Patent Pub. No. 2018/0190197) in view of Nam et al (U.S. Patent Pub. No. 2020/0111418).

Regarding claim 1, Chang discloses a pixel driving circuit (20), (fig. 10), comprising: 
a data-writing circuit (T1), a driving circuit (DT), a light-emitting control circuit (T4 and T5), a compensation circuit (T2 and T3) and a storage circuit (C1 and C2), (fig. 10, [0097]), wherein: 
the data-writing circuit (T1) is coupled to the driving circuit (DT) for writing a data signal (Vdata) to the driving circuit, (fig. 6, [0077]); 
the driving circuit (DT) is coupled to a first power supply end (VDD) and a light-emitting sub-circuit (OLED) through the light-emitting control circuit (T4 and T5) for inputting a driving current to the light-emitting sub-circuit (OLED) according to the data signal (Vdata) under control of the light-emitting control circuit (T4 and T5), (fig. 7, [0080-0082 and 0098-0099]), and ; 
the compensation circuit (T2 and T3) is coupled to the driving circuit (DT), (fig. 10, [0069-0070]); 
the storage circuit (C1 and C2) is coupled between the first power supply end (VDD) and the driving circuit (DT), (fig. 10, [0074-0076]); and 
the data-writing circuit (T1) and the compensation circuit (T2 and T3) together comprise at least two transistors, wherein, in the data-writing circuit (T1) and the compensation circuit (T2 and T3), at least one transistor (T2 and T3) is a low temperature polysilicon transistor (p-type polysilicon transistor), (fig. 10, [0177]).

However, Chang does not mention at least one transistor is a low temperature polysilicon transistor, and at least one transistor is an oxide transistor.
In a similar field of endeavor, Nam teaches the data-writing circuit (T2) and the compensation circuit (T3) together comprise at least two transistors, wherein, in the data-writing circuit (T2) and the compensation circuit (T3), at least one transistor (T2) is a low temperature polysilicon transistor (polysilicon thin film transistor), and at least one transistor (T3) is an oxide transistor (oxide thin film transistor), (fig. 2, [0022]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chang, by specifically providing the polysilicon transistor and the oxide transistor, as taught by Nam, for the purpose of having reducing power consumption and enhancing a display quality, [0007].

Regarding claim 13, Chang discloses a driving method of pixel driving circuit, comprising: 
providing the pixel driving circuit according to claim 1; 
in a reset phase (Tis), a turn-on signal is input to the reset signal end (i.e. when Vref is applied to node DTG), and at the same time (Tis), a turn-off signal is input to the enable signal end (i.e. when signal EM(n) is at a high level to turn off transistor T4); 
in a compensation phase (Tis), a turn-on signal is input to the reset signal end (i.e. when Vref is applied to node DTD), and at the same time (Tis), a turn-off signal is input to the enable signal end (i.e. when signal EM(n) is at a high level to turn off transistor T4), (fig. 5, [0074-0076]); 
in a data-writing phase (Tw), a data signal is input to the data signal end (Vdata), and at the same time, a turn-on signal is input to the gate driving signal end (i.e. when signal scan(n) is at a low level to turn on transistor T1) and a turn-off signal (scan(n-1)) is input to the reset signal end (i.e. when signal scan(n-1) is at a high level to turn off the transistors T2 and T3), (fig. 6, [0077-0079]); and 
in a light-emitting phase (Tem), a turn-on signal is input to the enable signal end (i.e. when signal EM(n) is at a low level to turn on the transistor T4), and at the same time, a turn-off signal (scan(n-1)) is input to the reset signal end (i.e. when signal scan(n-1) is at a high level to turn off the transistors T2 and T3), (fig. 7, [0080-0083]).

Regarding claim 15, Chang discloses a display panel (100), comprising the pixel driving circuit (30) according to claim 1, (figs. 1 and 10, [0048-0049]).

Allowable Subject Matter
Claims 2-12, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 2, Chang discloses wherein: 
the data-writing circuit (T1) is connected to a data signal end (Vdata), a gate driving signal end (scan(n)) and a first node (DTG), for transmitting a signal of the data signal end (Vdata) to the first node in response to a signal of the gate driving signal end (scan(n)), (fig. 6, [0077-0078]); 
the driving circuit (DT) is connected to the first node (DTG), a second node (DTD), and a third node (DTS), for inputting the driving current to the second node according to a signal of the first node, (fig. 5, [0074-0076]); 
the light-emitting control circuit (T4 and T5) is connected to the third node (DTS), the second node (DTD), the first power supply end (VDD), a fourth node (i.e. node at output of T5) and an enable signal end (EM(n)), for transmitting a signal of the first power supply end (VDD) to the third node (DTS) in response to a signal of the enable signal end (EM(n)), and for transmitting a signal of the second node (DTD) to the fourth node in response to the signal of the enable signal end (EM(n)), (figs. 7 and 10, [0080-0083 and 0098-0099]); 
the compensation circuit (T2 and T3) is connected to the first node (DTG), the second node (DTS) and a reset signal end (Vref), for transmitting a signal of the reset signal end (Vref) to the first node (DTG) and the second node (DTD) in response to a scan signal scan (n-1), (fig. 5, [0074-0076]); 
the storage circuit (C1 and C2) comprises a first storage circuit (C1) and a second storage circuit (C2); 
the first storage circuit (C1) is connected between the first node (DTG) and the third node (DTS); 
the second storage circuit (C2) is connected between the third node (DTS) and the first power supply end (VDD); and 
the light-emitting sub-circuit (OLED) is connected between the fourth node (i.e. output node of transistor T5) and a second power supply end (VSS), (fig. 10, [0097-0099]).

However, none of the prior art of record teaches alone or in combination the limitation “the compensation circuit is connected to the first node, the second node and a reset signal end, for transmitting a signal of the reset signal end to the first node and the second node in response to the signal of the reset signal end.”

Claims 3-12 are dependent upon claim 2 and are allowed for the reason mentioned above in claim 2. 

Claim 14, none of the prior art of record teaches alone or in combination the limitation “wherein C2(Vdata−Vref)/(C1+C2)+Vdd+Vth−Vinit<V1; wherein C1 is a capacitance value of the first capacitor, C2 is a capacitance value of the second capacitor, Vdata is a voltage value of the data signal, Vref is a voltage value of the turn-on signal input to the reset signal end in the compensation phase, Vdd is a voltage value of the first power supply end, Vth is a threshold voltage of the driving transistor, Vinit is a voltage value of the turn-off signal input to the reset signal end in the light-emitting phase, and V1 is a preset voltage value.”

Claim 16 is allowed for similar reason as mentioned above in claim 2. 

Claims 17-20 are dependent upon claim 16 and are allowed for the reason mentioned above in claim 16. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691